            Case 2:20-cv-01739-JCM-BNW Document 11 Filed 10/06/20 Page 1 of 2



 1    ERIC W. SWANIS, ESQ.
      Nevada Bar No. 6840
 2    GREENBERG TRAURIG, LLP
 3    10845 Griffith Peak Drive, Suite 600
      Las Vegas, Nevada 89135
 4    Telephone: (702) 792-3773
      Facsimile: (702) 792-9002
 5    Email: swanise@gtlaw.com
      Counsel for Defendants
 6

 7                                     UNITED STATES DISTRICT COURT
 8                                              DISTRICT OF NEVADA
 9   BUNTRICIA BASTIAN,                                              CASE NO. 2:20-CV-01739-JCM-BNW
10                       Plaintiff,                                          STIPULATION TO
                                                                          SUBSTITUTE ATTORNEYS
11             vs.
12   C. R. BARD INC.; and BARD PERIPHERAL
     VASCULAR INC.,
13
                         Defendants.
14

15

16           Defendants C. R. BARD, INC. and BARD PERIPHERAL VASCULAR, INC. hereby

17   substitute Greenberg Traurig, LLP as counsel of record in this action in place and stead of Nelson

18   Mullins Riley & Scarborough, LLP.

19           Copies of all future pleadings, orders, notices, records, correspondence should be served

20   upon Eric W. Swanis, Esq. of the law firm of Greenberg Traurig LLP, 10845 Griffith Peak Drive,

21   Suite 600, Las Vegas, Nevada 89135, (702) 792-3773.

22           The following hereby consent to the above and foregoing substitution of counsel.

23

24   DATED this 1st day of October 2020.

25        C. R. BARD, INC.                                          BARD PERIPHERAL VASCULAR, INC.
          Defendant                                                 Defendant
26
     By: /s/ Greg A. Dadika                                  By:      /s/ Greg A. Dadika
27
     Its: Sr. Vice President, Chief Litigation Counsel       Its:     Sr. Vice President, Chief Litigation Counsel
28
                                                         1
     ACTIVE 52825298v1
           Case 2:20-cv-01739-JCM-BNW Document 11 Filed 10/06/20 Page 2 of 2




 1           The following hereby consent to the above and foregoing substitution of counsel.
 2   DATED this 1st day of October 2020.              NELSON MULLINS RILEY &
                                                      SCARBOROUGH LLP
 3                                                     By: /s/ Richard B. North, Jr.
                                                           RICHARD B. NORTH, JR., ESQ.
 4                                                         Atlantic Station
                                                           201 17th Street, Floor 17
 5                                                         Atlanta, GA 30363
                                                           Telephone: (404) 322-6000
 6

 7           I am duly admitted to practice in this District. Above substitution accepted.
 8   DATED this 1st day of October 2020.               GREENBERG TRAURIG, LLP
                                                       By: /s/ Eric W. Swanis
 9                                                         ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
10                                                         10845 Griffith Peak Drive, Suite 600
                                                           Las Vegas, Nevada 89135
11                                                         Telephone: (702) 792-3773
                                                           Counsel for Defendants
12

13           Please check one: ☒ Retained, or ☐ Appointed by the Court.
14           IT IS SO ORDERED.
15

16           October 6, 2020
     DATED: ___________________
17
                                                            UNITED STATES DISTRICT COURT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                        2
     ACTIVE 52825298v1
